 

Exhibit 10.40

Execution Copy

AMENDMENT NO. 13

TO

LOAN AND SERVICING AGREEMENT

This AMENDMENT NO. 13 TO LOAN AND SERVICING AGREEMENT (this “Amendment”) dated
as of February 3, 2015 is by and among Tampa Electric Company, in its capacity
as servicer (in such capacity, the Servicer”), TEC Receivables Corp., in its
capacity as “Borrower” under the Loan Agreement (as defined below) (in such
capacity, the “Borrower”), Citibank, N.A., as the sole Managing Agent (in such
capacity, the “Managing Agent”) and as the Program Agent (in such capacity, the
“Program Agent”), and CAFCO, LLC, as the sole Conduit Lender (in such capacity,
the “Conduit Lender”) and as the sole Committed Lender (in such capacity, the
“Committed Lender”).  Capitalized terms used herein but not specifically defined
herein shall have the meanings given to such terms in the Loan Agreement (as
defined below).  

PRELIMINARY STATEMENTS:

(1) The Servicer, the Borrower, the Conduit Lender, the Committed Lender, the
Managing Agent and the Program Agent are parties to that certain Loan and
Servicing Agreement dated as of January 6, 2005, as amended by (i) the Omnibus
Amendment dated as of June 7, 2005, (ii) Amendment No. 2 dated as of January 5,
2006, (iii) Omnibus Amendment No. 3 dated as of December 22, 2006, (iv)
Amendment No. 4 dated as of December 20, 2007, (v) Omnibus Amendment No. 5 dated
as of September 26, 2008, (vi) Amendment No. 6 dated as of December 18, 2008,
(vii) Amendment No. 7 dated as of December 16, 2009, (viii) Amendment No. 8
dated as of February 19, 2010, (ix) Omnibus Amendment No. 9 dated as of February
18, 2011, (x) Amendment No. 10 dated as of February 17, 2012, (xi) Amendment No.
11 dated as of February 15, 2013, and (xii) Omnibus Amendment No. 12 dated as of
February 14, 2014 (the “Loan Agreement”).

(5) The parties hereto wish to amend the Loan Agreement upon the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, the parties hereto agree as follows:

Section 1. Amendment to the Loan Agreement.  Effective as of the date hereof and
subject to the satisfaction of the condition precedent set forth in Section 2
hereof, Section 1.01 of the Loan Agreement is hereby amended to delete the
definition of “Scheduled Termination Date” and replace it with the following:  

“Scheduled Termination Date” means, (i) with respect to the Committed Lenders’
Commitments hereunder, April 14, 2015, unless such date is extended pursuant to
Section 2.01(c) and (ii) with respect to the Conduit Lenders, April 14, 2015,
unless such date is extended with the consent of the parties hereto.

Section 2. Condition of Effectiveness.  This Amendment shall become effective as
of the date hereof upon the receipt by the Program Agent of this Amendment duly
executed by all of the parties hereto.

Section 3. Representations and Warranties.   Each of the parties hereto
represents and warrants that this Amendment and the Loan Agreement, as amended
by this Amendment, constitute legal, valid and binding obligations of such
Person enforceable against such Person in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and general equitable
principles.



--------------------------------------------------------------------------------

 

Section 4. Reference to and the Effect on the Loan Agreement.

(a) On and after the effective date of this Amendment, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of
like import referring to the Loan Agreement and each reference to the Loan
Agreement in any certificate delivered in connection therewith, shall mean and
be a reference to the Loan Agreement as amended hereby.

(b) Each of the parties hereto hereby agrees that, except as specifically
amended above, the Loan Agreement is hereby ratified and confirmed and shall
continue to be in full force and effect and enforceable, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and
general equitable principles.

Section 5. Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

Section 6. Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signature page follows.]

 

 

 



2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

TAMPA ELECTRIC COMPANY,
as Servicer

 

 

 

By:

 

/s/ Kim M. Caruso

Name:

 

Kim M. Caruso

Title:

 

Treasurer

 

TEC RECEIVABLES CORP., as Borrower

 

 

 

By:

 

/s/ Kim M. Caruso

Name:

 

Kim M. Caruso

Title:

 

Treasurer

 

CITIBANK, N.A., as Program Agent and as the sole Managing Agent

 

 

 

By:

 

/s/ Wayne Gee

Name:

 

Wayne Gee

Title:

 

Vice President

 

CAFCO, LLC, as the sole Conduit Lender and as the sole Committed Lender

 

 

 

By:

 

Citibank, N.A.,

 

 

as Attorney-in-Fact

 

 

 

By:

 

/s/ Wayne Gee

Name:

 

Wayne Gee

Title:

 

Vice President

Signature Page to

Amendment No. 13 to Loan and Servicing Agreement

